DeBRULER, Justice
dissenting.
The victim Reid was sixty-six years old. At nine o’clock in the evening Bernard came over to Reid’s house. The two had been drinking beer for about a half hour when appellant Raines came into the house, and knocked Reid to the floor. Reid got up and took a swing at appellant, and appellant ran out the back door. The victim was bleeding from the nose and mouth and had a black eye. He put his hands on his hips and asked Bernard what that was all about. It was then he noticed that his billfold containing $91.00 was missing. The victim called police and Bernard left before they arrived. Bernard could hot thereafter be found.
If a conclusion of guilt of a criminal offense does not rest upon substantial evidence of probative value, it must be reversed on appeal. Harden v. State (1982), Ind., 441 N.E.2d 215. I do not believe that this evidence, which comprises that most favorable to the state, is such that from it a rational trier of fact could conclude to a moral certainty beyond a reasonable doubt that appellant took the victim’s wallet and money. Is it rational to infer with such certainty that the wallet was taken at the time of the attack? Is it rational to infer with such certainty that the wallet was taken by appellant? No.
I would reverse this conviction.